                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LEVENTES AVERY STRONG, JR.,

                       Petitioner,

                       v.                            CAUSE NO.: 3:19-CV-1132-JD-MGG

 WARDEN,

                      Respondent.

                                  OPINION AND ORDER

       Levantes Avery Strong, Jr., a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (WCC 19-8-314) at the Westville

Correctional Facility in which a disciplinary hearing officer (DHO) found him guilty of

battery in violation of Indiana Department of Correction Offense 212. Following a

disciplinary hearing, he was sanctioned with a loss of ninety days earned credit time

and a demotion in credit class. Pursuant to Section 2254 Habeas Corpus Rule 4, the

court must dismiss the petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.”

       Significantly, Strong acknowledges that the Indiana Department of Correction

has vacated the disciplinary sanctions and has set the matter for a rehearing. ECF 1-1 at

8. Because the petition challenges the procedures and determinations of the initial

proceedings, the court finds that the claims raised in the petition are moot. See Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison disciplinary
determination in habeas proceeding only when it resulted in a sanction that lengthened

the duration of his confinement).

       Because Strong is not entitled to habeas relief, the petition is denied. If Strong

wants to appeal this decision, he does not need a certificate of appealability because he

is challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665,

666 (7th Cir. 2009). However, he may not proceed in forma pauperis on appeal because

the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be

taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) WAIVES the filing fee;

       (3) DIRECTS the clerk to enter judgment and close this case; and

       (4) DENIES Leventes Avery Strong, Jr., leave to proceed in forma pauperis on

appeal.

       SO ORDERED on January 8, 2020

                                                       /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
